DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 and 16 are objected to because of the following informalities:  
In claim 5, please define the acronym ‘AVFE’ in the claim language
In claim 9, please define the acronym ‘AVFEO’ in the claim language
In claim 16, please define the acronym ‘AVFE’ in the claim language
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 12, 15, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 15 of U.S. Patent No. 11380112. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current claims are encompassed by the scope of the previously patented claim limitations.
Claim 1 is encompassed by claim 1 of the ‘112 patent
Claim 2 is encompassed by claim 2 of the ‘112 patent
Claim 4 is encompassed by claim 1 of the ‘112 patent
Claim 12 is encompassed by claim 11 of the ‘112 patent
Claim 15 is encompassed by claim 11 of the ‘112 patent
Claim 17 is encompassed by claim 15 of the ‘112 patent
Claim 20 is encompassed by claim 15 of the ‘112 patent

Claims 1, 12, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11462029. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current claims are encompassed by the scope of the previously patented claim limitations.
Claim 1 is encompassed by claim 1 of the ‘029 patent
Claim 12 is encompassed by claim 15 of the ‘029 patent
Claim 17 is encompassed by claim 15 of the ‘029 patent

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuang (NPL “Voxel-FPN: Multi-Scale Voxel Feature Aggregation for 3D Object Detection from LIDAR Point Clouds”).
Re claim 1, Kuang discloses a method for extracting point cloud feature, the method comprising: 
obtaining an original point cloud (Figure 1 ‘point cloud’; Sections 1, 3.2, 3.3.1); 
conducting hybrid scale voxelization (Figure 1; Sections 3.2, 3.3-3.4) on the original point cloud (Figure 1; Sections 3.2, 3.3-3.4); 
generating point-wise hybrid scale voxel features (Figure 1 ‘VFE-FPN’ element; Sections 1, 3.1-3.4) by feature encoding the point cloud (Figure 1 ‘VFE-FPN’ element; Sections 1, 3.1-3.4) subjected to the hybrid scale voxelization (Figure 1 ‘VFE-FPN’ element; Sections 1, 3.1-3.4); and 
generating pseudo image feature maps (Figure 1 ‘Pseudo Images’, ‘Predictions’; Sections 1, 3.1-3.4) using aggregated features (Figure 1 ‘Pseudo Images’; Sections 1, 3.1-3.4) and projection scale information (Figure 1 ‘Pseudo Images’; Sections 1, 3.1-3.4).

Re claim 2, Kuang discloses the method according to claim 1, and further wherein the conducting the hybrid scale voxelization on the original point cloud comprises: using multi-voxel scale (Figures 1, 2; Sections 3.1, 3.2, 3.3.1-3.3.3) to voxelize a space of the original point cloud (Figures 1, 2; Sections 3.1, 3.2, 3.3.1-3.3.3); and allocating corresponding multi-voxel scale voxels (Figures 1, 2; Sections 3.1, 3.2, 3.3.1-3.3.3) to each of points in the original point cloud (Figures 1, 2; Sections 3.1, 3.2, 3.3.1-3.3.3).

Re claim 3, Kuang discloses the method according to claim 2, and further wherein the allocating corresponding multi-voxel scale voxels to each of the points in the original point cloud comprises: establishing a mapping relationship (Figures 1, 3; Sections 3.2-3.3, 3.4) between each of the points and voxel at each voxel scale in the original point cloud (Figures 1, 3; Sections 3.2-3.3, 3.4); and allocating the multi-voxel scale voxels (Figures 1, 3; Sections 3.2-3.3, 3.4) to each of the points according to the mapping relationship (Figures 1, 3; Sections 3.2-3.3, 3.4).

Re claim 4, Kuang discloses the method according to claim 1, and further wherein the feature encoding the point cloud subjected to the hybrid scale voxelization comprises: encoding point-wise scale voxel features (Figures 1 and 2; Section 3.2-3.3) at one of the voxel scales (Figures 1 and 2; Section 3.2-3.3) and scale voxel features of the same point at other voxel scales (Figures 1 and 2; Section 3.2-3.3) to generate the point-wise hybrid scale voxel features (Figures 1 and 2; Section 3.2-3.3).

Re claim 5, Kuang discloses the method according to claim 4, wherein the encoding point-wise scale voxel features at one of the voxel scales and scale voxel features of the same point at other voxel scales comprises: encoding a voxel scale feature set (Figures 1 and 2; Section 3.2-3.3), a first index set (Figures 1 and 2; Section 3.2-3.3), and a first attention feature set at each voxel scale via an AVFE layer (Figures 1 and 2; Section 3.2-3.3) to generate a voxel scale feature collection (Figures 1 and 2; Section 3.2-3.3); and aggregating (Figures 1 and 2; Section 3.2-3.3) voxel scale feature collections at each voxel scale to generate the point-wise hybrid scale voxel features (Figures 1 and 2; Section 3.2-3.3).

Re claim 6, Kuang discloses the method according to claim 5, and further wherein scale voxel features of a voxel-wise point are aggregated to generate the first attention feature set (Figures 1 and 2; Section 3.3.1-3.3.4).

Re claim 7, Kuang discloses the method according to claim 5, and further wherein the first attention feature set have the same dimension as the voxel scale feature collection (Figures 1 and 2; Section 3.3.1-3.3.4).

Re claim 8, Kuang discloses the method according to claim 5, and further wherein the aggregating the voxel scale feature collections at each voxel scale comprises: aggregating the voxel scale feature collections (Figure 2; Section 3.3.1-3.3.3) at each voxel scale via tensor concatenation (Figure 2; Section 3.3.1-3.3.3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (NPL “Voxel-FPN: Multi-Scale Voxel Feature Aggregation for 3D Object Detection from LIDAR Point Clouds”) in view of Xu (US Pub 20190385355).
Re claims 12 and 17; Kuang discloses the computing device performing the method comprising:  obtaining an original point cloud (Figure 1 ‘point cloud’; Sections 1, 3.2, 3.3.1); 
conducting hybrid scale voxelization (Figure 1; Sections 3.2, 3.3-3.4) on the original point cloud (Figure 1; Sections 3.2, 3.3-3.4); 
generating point-wise hybrid scale voxel features (Figure 1 ‘VFE-FPN’ element; Sections 1, 3.1-3.4) by feature encoding the point cloud (Figure 1 ‘VFE-FPN’ element; Sections 1, 3.1-3.4) subjected to the hybrid scale voxelization (Figure 1 ‘VFE-FPN’ element; Sections 1, 3.1-3.4); and 
generating pseudo image feature maps (Figure 1 ‘Pseudo Images’, ‘Predictions’; Sections 1, 3.1-3.4) using aggregated features (Figure 1 ‘Pseudo Images’; Sections 1, 3.1-3.4) and projection scale information (Figure 1 ‘Pseudo Images’; Sections 1, 3.1-3.4); however Kuang fails to explicitly disclose wherein the computing device comprises a memory; and one or more processors; wherein computer-readable instructions are stored in the memory, when executed by the one or more processors, causing the one or more processors to perform a method as in claim 12 or one or more non-transitory computer-readable storage medium storing computer-readable instructions, when executed by the one or more processors, causing the one or more processors to perform a method as in claim 17.
This design is however disclosed by Xu.  Xu discloses wherein the computing device comprises a memory (Figure 1; Paragraphs 81-83, 175); and one or more processors (Figure 1; Paragraphs 81-83, 175); wherein computer-readable instructions are stored in the memory (Figure 1; Paragraphs 81-83, 175), when executed by the one or more processors (Figure 1; Paragraphs 81-83, 175), causing the one or more processors to perform a method (Figure 1; Paragraphs 81-83, 175); and one or more non-transitory computer-readable storage medium (Figure 1; Paragraphs 81-83, 175) storing computer-readable instructions (Figure 1; Paragraphs 81-83, 175), when executed by the one or more processors (Figure 1; Paragraphs 81-83, 175), causing the one or more processors to perform a method (Figure 1; Paragraphs 81-83, 175).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kuang in order to incorporate the implementation methods as shown in Xu as it is well known in the art ot use device/computer implementations to performed processing functionality for processing equipment and devices wherein the use of the processors and memory are commonly understood with an expected functionality in the implementation.

Re claims 13 and 18, the combined disclosure of Kuang and Xu as a whole disclose the computer device according to claim 12 and the associated storage medium according to claim 17; Kuang further discloses wherein when the computer-readable instructions are executed by the one or more processors, causing the one or more processors to further perform: using multi-voxel scale (Figures 1, 2; Sections 3.1, 3.2, 3.3.1-3.3.3) to voxelize a space of the original point cloud (Figures 1, 2; Sections 3.1, 3.2, 3.3.1-3.3.3); and allocating corresponding multi-voxel scale voxels (Figures 1, 2; Sections 3.1, 3.2, 3.3.1-3.3.3) to each of points in the original point cloud (Figures 1, 2; Sections 3.1, 3.2, 3.3.1-3.3.3).

Re claims 14 and 19, the combined disclosure of Kuang and Xu as a whole disclose the computer device according to claim 13 and the associated storage medium according to claim 18; Kuang further discloses wherein when the computer-readable instructions are executed by the one or more processors, causing the one or more processors to further perform: establishing a mapping relationship (Figures 1, 3; Sections 3.2-3.3, 3.4) between each of the points and voxel at each voxel scale in the original point cloud (Figures 1, 3; Sections 3.2-3.3, 3.4); and allocating the multi-voxel scale voxels (Figures 1, 3; Sections 3.2-3.3, 3.4) to each of the points according to the mapping relationship (Figures 1, 3; Sections 3.2-3.3, 3.4).

Re claims 15 and 20, the combined disclosure of Kuang and Xu as a whole disclose the computer device according to claim 12 and the associated storage medium according to claim 17; Kuang further discloses wherein when the computer-readable instructions are executed by the one or more processors, causing the one or more processors to further perform: encoding point-wise scale voxel features (Figures 1 and 2; Section 3.2-3.3) at one of the voxel scales and scale voxel features of the same point at other voxel scales (Figures 1 and 2; Section 3.2-3.3) to generate the point-wise hybrid scale voxel features (Figures 1 and 2; Section 3.2-3.3).

Re claim 16, the combined disclosure of Kuang and Xu as a whole disclose the computer device according to claim 15; Kuang further discloses wherein when the computer-readable instructions are executed by the one or more processors, causing the one or more processors to further perform: encoding a voxel scale feature set (Figures 1 and 2; Section 3.2-3.3), a first index set (Figures 1 and 2; Section 3.2-3.3), and a first attention feature set at each voxel scale via an AVFE layer (Figures 1 and 2; Section 3.2-3.3) to generate a voxel scale feature collection (Figures 1 and 2; Section 3.2-3.3); and aggregating (Figures 1 and 2; Section 3.2-3.3) voxel scale feature collections at each voxel scale to generate the point-wise hybrid scale voxel features (Figures 1 and 2; Section 3.2-3.3).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claim 9 the prior art fails to disclose the specifics of the AVFEO implementation and functional application.  Re claim 10 the prior art fails to disclose the specifics of the layer characteristics as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631